Citation Nr: 0945840	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-19 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to the service-connected 
left knee disability.

2.  Entitlement to a rating in excess of 10 percent for a 
service-connected left knee disability.

3.  Entitlement to a rating in excess of 30 percent for 
service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to a compensable rating for service-connected 
scar of the right inguinal area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; wife of Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 to May 1970.  
The Veteran had service in the Army Reserve after his active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In these rating decisions, the RO made multiple 
decisions.  Review of the claims file reveals that the 
Veteran perfected an appeal of a claim for service connection 
for a right knee disability, appeal of the initial ratings 
assigned to the left knee disability and PTSD, as well as an 
increased rating claim for a scar of right inguinal area.  

Although other claims were previously in appellate status, 
the Veteran withdrew the appeal of these claims by way of a 
September 2009 letter.  See 38 C.F.R. § 20.204.  The Veteran 
and his wife testified via videoconference in November 2009 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of this hearing has been associated with the 
claims file.  At this time, it was confirmed that the claims 
remaining in appellate status are as listed on the above 
Title page.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Prior to adjudication of the claims upon the merits, 
additional development is required.  See 38 C.F.R. § 19.9.

During the Board hearing, the Veteran highlighted that he had 
filed a claim for a total disability rating based on 
individual unemployability (TDIU).  See 38 C.F.R. § 4.16.  
This claim is not currently in appellate status and there is 
not record of this claim in the claims file.  The Veteran, 
however, noted that he had undergone VA examination in 
October 2009 pursuant to this claim.  Although the Veteran 
has waived consideration of this evidence by the agency of 
original jurisdiction (AOJ), the claims file does not contain 
this evidence.  A remand is required to obtain this evidence 
as the examination report(s) may be relevant to all claims in 
appellate status.  See 38 C.F.R. § 3.159.

In addition, at the time of the hearing, the Veteran noted 
treatment by a Dr. David E. Couk for the right knee 
disability between 1990 and 1997.  Although there are a few 
records from Dr. Couk in the claims file, there is no 
indication that the underlying treatment records have been 
sought.  Upon remand, the AMC/RO should seek all outstanding 
relevant records, to include records from Dr. Couk.

The Veteran's contentions regarding the right knee disability 
includes that it is secondary to the service-connected left 
knee disability.  See 38 C.F.R. § 3.310.  This aspect of the 
claim has not been developed.  Upon remand, the AMC/RO should 
develop the claim for secondary service connection, to 
include the issuance of proper notice under the Veterans 
Claims Assistance Act of 2000 (VCAA).

As indicated above, the Veteran has reported that there are 
recent VA examination reports, and these reports are not of 
file.  These examination reports may answer the relevant 
questions regarding direct and secondary service connection 
for the right knee.  The examination reports currently of 
file, however, do not contain an opinion regarding service-
connection of the right knee.  Upon remand, after the 
additional VA examination reports are associated with the 
claims file, the AMC/RO should assess whether there is 
competent and non-speculative opinion evidence regarding a 
connection between a current right knee disability and 
service or the service-connected left knee disability.  If 
there is not such evidence of record, the AMC/RO should 
schedule the Veteran for an examination to obtain this 
opinion evidence.  The opinion should appropriately address 
whether the disability is due to the Veteran's active service 
or Army Reserve service, taking into account the special 
considerations regarding service-connection based on Army 
Reserve service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
Veteran for the disabilities on appeal 
should be obtained and made part of the 
claims file.

This evidence should include copies of 
any VA examination reports not presently 
of file.

The AMC/RO should also provide all 
appropriate assistance in obtaining 
private treatment records from a Dr. 
David E. Couk.

2.  Regarding the claim for service 
connection for a right knee disability, 
the AMC/RO should develop the claim for 
secondary service connection, to include 
the issuance of proper notice under the 
VCAA.  The Veteran has asserted that the 
disability is secondary to the service-
connected left knee disability.

3.  Thereafter, the AMC/RO should assess 
whether there is competent and non-
speculative opinion evidence regarding a 
connection between a current right knee 
disability and service or the service-
connected left knee disability.  If there 
is not such evidence of record, the 
AMC/RO should schedule the Veteran for an 
examination to obtain such opinion 
evidence regarding direct and secondary 
service connection.  The opinion should 
appropriately address whether the 
disability is due to the Veteran's active 
service or Army Reserve service, taking 
into account the special considerations 
regarding service-connection based on 
Army Reserve service.

4.  Then, the Veteran's claims on appeal 
must be readjudicated on the basis of all 
of the evidence of record and all 
governing legal authority.  

If any benefit sought on appeal is not 
granted, the Veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
addresses all of the evidence received 
since the last supplemental statement of 
the case was issued.

An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2009).


